Case 17-13886            Doc 2944        Filed 06/11/19 Entered 06/11/19 15:42:21                     Desc Main
                                         Document      Page 1 of 14

                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

    In re:                                                  Chapter 7

    CENTRAL GROCERS, INC., et al., 1                        Case No. 17-13886

                          Debtors.                          Hon. Pamela S. Hollis


     NOTICE OF AGENDA OF MATTERS RELATED TO CENTRAL GROCERS, INC.,
             STRACK & VAN TIL SUPER MARKET, INC. AND SVT, LLC
                 SCHEDULED FOR HEARING ON JUNE 13, 2019

    Date and Time of Hearing:           June 13, 2019 at 11:00 a.m. (Central Time)

    Location of Hearing:                The Honorable Pamela S. Hollis
                                        Courtroom 644
                                        Everett McKinley Dirksen United States Courthouse
                                        219 S. Dearborn Street
                                        Chicago, IL 60604

    Copies of Motions:                  A copy of each pleading can be viewed on the Court’s website
                                        at www.ilnb.uscourts.gov and at the website of the Debtors’
                                        notice and claims agent, Prime Clerk LLC (“Prime Clerk”), at
                                        https://cases.primeclerk.com/CentralGrocers.
                                        Further information may be obtained by calling Prime Clerk at
                                        (866) 727-8489.



1.           Notice of Motion and First Interim Fee Application of Freeborn & Peters LLP as Special
             Counsel to the chapter 7 Trustee [Docket No. 2887], filed by Shelly A. DeRousse and
             Elizabeth L. Janczak, as Special Counsel to chapter 7 Trustee.

                   (a)    Related Documents: None.

                   (b)    Responses Filed: None.

                   (c)    Status: This matter is going forward.

2.           Notice of Motion and Motion of Amended Sixth Motion to Approve Settlements Under
             Bankruptcy Rule 9019 Between the Trustee and Avoidance Action Defendants [Docket



1
  The Select Debtors in these chapter 7 cases, along with the last four digits of each Select Debtor’s federal tax
identification number, as applicable, are Central Grocers, Inc. (3170), Strack & Van Til Super Market, Inc. (2184) and
SVT, LLC (1185).


CHICAGO/#3317832
Case 17-13886        Doc 2944      Filed 06/11/19 Entered 06/11/19 15:42:21              Desc Main
                                   Document      Page 2 of 14

        No. 2890], filed by Joseph L. Steinfeld, Jr. and Kara E. Casteel (ASK), on behalf of
        Howard B. Samuels, as chapter 7 Trustee of Central Grocers, Inc.

               (a)    Related Documents: None.

               (b)    Responses Filed: None.

               (c)    Status: This matter is going forward.

3.      Notice of Motion and Motion of Raceway Trustee to (I) Modify the Allocation Order and
        the Allocation Analysis Approved Thereby; (II) Modify the Definition of “Net Proceeds”
        Approved by the Settlement Order; and (III) Grant Other Appropriate Relief [Docket
        No. 2406], filed by Robert M. Fishman, on behalf of Gregg E. Szilagyi, in his capacity as
        chapter 7 trustee for the bankruptcy estates of CGI Joliet, LLC; Currency Express, Inc.;
        Raceway Central, LLC; Raceway Central Calumet Park LLC; Raceway Central Chicago
        Heights LLC; Raceway Central Downers Grove LLC; Raceway Central Joliet North LLC;
        Raceway Central LLC North Valpo; and Raceway Central Wheaton LLC.

               (a)    Related Documents:

                       (i)     Order Authorizing and Approving Settlement Agreement by and
                               among the Secured Parties and the Official Committee of Unsecured
                               Creditors of Central Grocers, Inc., et al., on Behalf of Itself, Each of
                               the Debtors and Each of the Debtors’ Estates [Docket No. 988].

                       (ii)    Proposed Order Granting, in Part, Motion of Raceway Trustee to (I)
                               Modify the Allocation Order and the Allocation Analysis Approved
                               Thereby; (II) Modify the Definition of “Net Proceeds” Approved by
                               the Settlement Order; and (III) Grant Other Appropriate Relief
                               [Docket No. 2472].

                       (iii)   Order Granting, in Part, Motion of Raceway Trustee to (I) Modify
                               the Allocation Order and the Allocation Analysis Approved
                               Thereby; (II) Modify the Definition of “Net Proceeds” Approved by
                               the Settlement Order; and (III) Grant Other Appropriate Relief
                               [Docket No. 2540].

               (b)    Responses Filed: None.

               (c)    Status: Pursuant to agreement with Movant’s counsel, the Trustee
                      requests that this matter be continued to the omnibus hearing set for
                      July 25, 2019 at 11:00 a.m. (CST).

4.      Notice of Motion and Trustee’s Motion to Clarify the Allocation Order to Specifically Set
        Forth the Types of Assets That Are Not Subject to the Allocation Analysis and for Other
        Appropriate Relief [Docket No. 2414], filed by Michael M. Eidelman, on behalf of
        Howard B. Samuels, not individually, but as chapter 7 trustee for the estates of the Select
        Debtors.

               (a)    Related Documents:
                                                  2
CHICAGO/#3317832
Case 17-13886            Doc 2944    Filed 06/11/19 Entered 06/11/19 15:42:21          Desc Main
                                     Document      Page 3 of 14

                          (i)    Order Authorizing and Approving Allocation of Proceeds of the
                                 Global Settlement [Docket No. 989].

                          (ii)   Affidavit of Service of Trustee’s Motion to Clarify the Allocation
                                 Order to Specifically Set Forth the Types of Assets That Are Not
                                 Subject to the Allocation Analysis and for Other Appropriate Relief
                                 (Docket No. 2414) [Docket No. 2457], filed by Prime Clerk LLC.

               (b)       Responses Filed: None.

               (c)       Status: Pursuant to agreement with counsel for Gregg E. Szilagyi, the
                         chapter 7 trustee for the Raceway Estates, the Trustee requests that this
                         matter be continued to the omnibus hearing set for July 25, 2019 at 11:00
                         a.m. (CST).

5.      Notice of Trustee’s Second (2nd) Omnibus Objection to 503(b)(9) Claims Pursuant to
        Section 502 of the Bankruptcy Code, Bankruptcy Rule 3007 and Local Rule 3007-1
        [Docket No. 1611], filed by William W. Thorsness, on behalf of Howard B. Samuels, not
        individually, but as chapter 7 trustee for the estates of the Select Debtors.

               (a)       Related Documents:

                          (i)    Affidavit of Service of Justin J. Ra Regarding Notice of Trustees
                                 First (1st) Omnibus Objection to 503(b)(9) Claims, Notice of
                                 Trustee’s Second (2nd) Omnibus Objection to 503(b)(9) Claims,
                                 Notice of Trustee’s Third (3rd) Omnibus Objection to 503(b)(9)
                                 Claims and Notice of Trustee’s Fourth (4th) Omnibus Objection to
                                 503(b)(9) Claims [Docket No. 1909], filed by Prime Clerk LLC.

                          (ii)   Hearing continued from 5/16/2019 Omnibus Hearing [Docket
                                 No. 2898].

               (b)       Responses Filed:

                          (i)    Response of Mondelez Global, LLC to Trustee’s Second Omnibus
                                 Objection to 503(b)(9) Claims [Docket No. 2157], filed by Richard
                                 B. Polony, on behalf of Mondelez Global, LLC.

               (c)       Status: The Trustee’s objection to the claim filed by Mondelez Global
                         LLC (No. 685) will be continued to the omnibus hearing set for July 25,
                         2019 at 11:00 a.m. (CST).

6.      Notice of Motion and Motion to Approve Motion of Certain Utilities for Payment of Past
        Due Postpetition Utility Charges from Adequate Assurance Account [Docket No. 1426],
        filed by Jason M. Torf on behalf of Constellation, Commonwealth Edison Company.

                   (a)    Related Documents:

                          (i)    Hearing continued from 5/16/2019 Omnibus Hearing [Docket No.
                                 2899].
                                                  3
CHICAGO/#3317832
Case 17-13886            Doc 2944   Filed 06/11/19 Entered 06/11/19 15:42:21         Desc Main
                                    Document      Page 4 of 14

                   (b)    Responses Filed: None.

                   (c)    Status: Pursuant to agreement with Movant’s counsel, the Trustee
                          requests that this matter be continued to the omnibus hearing set for
                          July 25, 2019 at 11:00 a.m. (CST).

7.      Motion for Relief from Automatic Stay [Docket No. 2718], filed by Mariam L. Hafezi, on
        behalf of Yasmine Martell.

               (a)       Related Documents:

                          (i)    Notice of Motion [Docket No. 2720], filed by Mariam L. Hafezi, on
                                 behalf of Yasmine Martell. Required Statement [Docket No. 2721].

                          (ii)   Hearing continued from 5/16/2019 Omnibus Hearing [Docket
                                 No. 2900].

               (b)       Responses Filed: None.

               (c)       Status: Pursuant to agreement with Movant’s counsel, the Trustee
                         requests that this matter be continued to the omnibus hearing set for
                         July 25, 2019 at 11:00 a.m. (CST).

8.      Notice of Motion and Motion for Relief from Automatic Stay to the Extent of Available
        Insurance Company [Docket No. 2732], filed by Brock Alvarado on behalf of Frances
        Wise.

               (a)       Related Documents:

                          (i)    Amended Notice of Motion [Docket No. 2733], filed by Brock
                                 Alvarado on behalf of Frances Wise.

                          (ii)   Hearing continued from 5/16/2019 Omnibus Hearing [Docket
                                 No. 2902].

               (b)       Responses Filed: None.

               (c)       Status: Pursuant to agreement with Movant’s counsel, the Trustee
                         requests that this matter be continued to the omnibus hearing set for
                         July 25, 2019 at 11:00 a.m. (CST).

9.      Notice of Motion [Docket No. 2752] and Motion to Lift Automatic Stay [Docket
        No. 2750], filed by Joel D. Groenewold on behalf of Central Grocers, Inc.

               (a)       Related Documents:

                          (i)    Re-Notice of Motion [Docket No. 2759].

                          (ii)   Hearing continued from 5/16/2019 Omnibus Hearing [Docket
                                 No. 2902].

                                                   4
CHICAGO/#3317832
Case 17-13886        Doc 2944     Filed 06/11/19 Entered 06/11/19 15:42:21          Desc Main
                                  Document      Page 5 of 14

               (b)   Responses Filed: None.

               (c)   Status: Pursuant to agreement with Movant’s counsel, the Trustee
                     requests that this matter be continued to the omnibus hearing set for
                     July 25, 2019 at 11:00 a.m. (CST).

10.     Motion for Relief from the Automatic Stay to the Extent of Available Insurance Coverage
        [Docket No. 2811], filed by Michael J. Jasaitis on behalf of Thelma Jarrett.

               (a)   Related Documents:

                      (i)     Amended Notice of Motion and Amended Motion for Relief from
                              the Automatic Stay to the Extent of Available Insurance Coverage
                              [Docket No. 2834], filed by Michael J. Jasaitis on behalf of Thelma
                              Jarrett.

                      (ii)    Hearing continued from 5/16/2019 Omnibus Hearing [Docket
                              No. 2903].

               (b)   Responses Filed: None.

               (c)   Status: Pursuant to agreement with Movant’s counsel, the Trustee
                     requests that this matter be continued to the omnibus hearing set for
                     July 25, 2019 at 11:00 a.m. (CST).

11.     Notice of Motion [Docket No. 2817] and Motion for Relief from the Automatic Stay to the
        Extent of Available Insurance Coverage [Docket No. 2818], filed by Michael J. Jasaitis on
        behalf of Bobbie J. Monix.

               (a)   Related Documents:

                      (i)     Amended Notice of Motion and Amended Motion for Relief from
                              the Automatic Stay to the Extent of Available Insurance Coverage
                              [Docket No. 2835], filed by Michael J. Jasaitis on behalf of Bobbie
                              J. Monix.

               (b)   Responses Filed: None.

               (c)   Status: Pursuant to agreement with Movant’s counsel, the Trustee
                     requests that this matter be continued to the omnibus hearing set for
                     July 25, 2019 at 11:00 a.m. (CST).

12.     Notice of Motion [Docket No. 2823] and Motion for Relief from the Automatic Stay to the
        Extent of Available Insurance Coverage [Docket No. 2824], filed by Michael J. Jasaitis on
        behalf of Biljana Shuleski.

               (a)   Related Documents:

                      (i)     Amended Notice of Motion and Amended Motion for Relief from
                              the Automatic Stay to the Extent of Available Insurance Coverage

                                                5
CHICAGO/#3317832
Case 17-13886        Doc 2944    Filed 06/11/19 Entered 06/11/19 15:42:21            Desc Main
                                 Document      Page 6 of 14

                             [Docket No. 2837], filed by Michael J. Jasaitis on behalf of Biljana
                             Shuleski.

               (b)   Responses Filed: None.

               (c)   Status: Pursuant to agreement with Movant’s counsel, the Trustee
                     requests that this matter be continued to the omnibus hearing set for
                     July 25, 2019 at 11:00 a.m. (CST).

13.     Notice of Motion and Motion for Relief from the Automatic Stay [Docket No. 2872], filed
        by Adam D. Meadow on behalf of Robbin M. Maynard.

               (a)   Related Documents: None.

               (b)   Responses Filed: None.

               (c)   Status: Pursuant to agreement with Movant’s counsel, the Trustee
                     requests that this matter be continued to the omnibus hearing set for
                     July 25, 2019 at 11:00 a.m. (CST).

14.     Notice of Motion and First and Final Application of M.A.I.T. Co., as Consultant for the
        chapter 7 Trustee, for Payment of Compensation and Reimbursement of Expenses During
        the Period December 3, 2018 Through April 14, 2019, [Docket No. 2912], filed by Michael
        M. Eidelman, on behalf of Howard B. Samuels, not individually, but as chapter 7 trustee
        for the estates of the Select Debtors.

               (a)   Related Documents:

                      (i)    Affidavit of Service of Notice of Motion and First and Final
                             Application of M.A.I.T. Co., as Consultant for the chapter 7 Trustee,
                             for Payment of Compensation and Reimbursement of Expenses
                             During the Period December 3, 2018 Through April 14, 2019
                             (Docket No. 2872) [Docket No. 2926], filed by Prime Clerk LLC.

                      (ii)   Notice of Filing and Amended Invoice of M.A.I.T. Co. for Period
                             April 9, 2019 through April 14, 2019 [Docket No. 2940], filed by
                             Michael M. Eidelman.

               (b)   Responses Filed: None.

               (c)   Status: This matter is going forward. Representatives from the United
                     States Trustee’s office reviewed and provided comments to M.A.I.T. Co.
                     regarding the Application. As a result of those comments, M.A.I.T. Co.
                     filed an amended invoice in support of the Application, which resolves
                     the United States Trustee’s comments to the Application.

15.     Notice of Motion and Fourth Interim Fee Application of Rally Capital Services, LLC for
        Allowance of Compensation for Services Rendered as Financial Advisor to Howard B.
        Samuels, Trustee, for the Period From January 1, 2019 Through and Including April 30,

                                               6
CHICAGO/#3317832
Case 17-13886        Doc 2944    Filed 06/11/19 Entered 06/11/19 15:42:21            Desc Main
                                 Document      Page 7 of 14

        2019 [Docket No. 2913], filed Michael M. Eidelman, on behalf of Howard B. Samuels,
        not individually, but as chapter 7 trustee for the estates of the Select Debtors.

               (a)   Related Documents:

                      (i)    Affidavit of Service of Notice of Motion and Fourth Interim Fee
                             Application of Rally Capital Services, LLC for Allowance of
                             Compensation for Services Rendered as Financial Advisor to
                             Howard B. Samuels, Trustee, for the Period From January 1, 2019
                             Through and Including April 30, 2019 (Docket No. 2913) [Docket
                             No. 2926], filed by Prime Clerk LLC.

                      (ii)   Amended Proposed Order Approving Fourth Interim Fee
                             Application of Rally Capital Services LLC for Allowance of
                             Compensation for Services Rendered as Financial Advisor from
                             January 1, 2019 through and including April 30, 2019 [Docket No.
                             2943], filed by Michael M. Eidelman.

               (b)   Responses Filed: None.

               (c)   Status: This matter is going forward. Representatives from the United
                     States Trustee’s office reviewed and provided comments to Rally
                     regarding the Application. As a result of those comments, Rally agreed
                     to voluntarily reduce its total compensation request in the Application
                     by $3,700, which resolves the United States Trustee’s comments to the
                     Application.

16.     ASK and RCT Adversary Proceedings.

               (a)   Attached as Exhibit One is a list of all active adversary proceedings.

               (b)   Status: Pursuant to the Procedures Orders applicable to each of these
                     adversary proceedings [Docket Nos. 1533–1534], the Trustee is working
                     to resolve each of the adversary proceedings set forth on Exhibit 1. The
                     adversary proceedings on Exhibit 1 will be continued to the omnibus
                     hearing set for July 25, 2019 at 11:00 a.m. (CST).

17.     Motions Filed in Certain Adversary Proceedings.

               (a)   Attached as Exhibit Two is a list of motions filed in certain adversary
                     proceedings.

               (b)   Status: Exhibit Two provides a status for each motion filed in certain
                     adversary proceedings.




                                               7
CHICAGO/#3317832
Case 17-13886       Doc 2944     Filed 06/11/19 Entered 06/11/19 15:42:21        Desc Main
                                 Document      Page 8 of 14

Dated: June 11, 2019                            Respectfully submitted,

                                                Howard B. Samuels, not individually, but as
                                                chapter 7 trustee for the estates of Central
                                                Grocers, Inc., Strack & Van Til Super
                                                Market, Inc. and SVT, LLC

                                                By:    /s/ Michael M. Eidelman
                                                      One of his attorneys

Michael M. Eidelman (#6197788)
William W. Thorsness (#6290913)
Allison B. Hudson (#6313079)
Vedder Price P.C.
222 North LaSalle Street, Suite 2600
Chicago, Illinois 60601
(312) 609 7500 telephone
(312) 609 5005 facsimile
meidelman@vedderprice.com
wthorsness@vedderprice.com
ahudson@vedderprice.com




                                            8
CHICAGO/#3317832
Case 17-13886       Doc 2944      Filed 06/11/19 Entered 06/11/19 15:42:21            Desc Main
                                  Document      Page 9 of 14

                                      Certificate of Service

       Michael M. Eidelman, the undersigned attorney, hereby certifies that on June 11, 2019, he
caused the foregoing Notice of Agenda of Matters Related to Central Grocers, Inc. Strack &
Van Til Super Market, Inc. and SVT, LLC Scheduled for Hearing on June 13, 2019 to be
served on the CM/ECF registrants.

                                                      /s/ Michael M. Eidelman



Mailing Information for Case 17-13886
Electronic Mail Notice List, via the Court’s CM/ECF system.

The following is the list of parties who are currently on the list to receive e-mail notice/service
for this case:

Howard L. Adelman hla@ag-ltd.com, dbaird@ag-ltd.com
David A Agay dagay@mcdonaldhopkins.com, mbrady@mcdonaldhopkins.com;
bkfilings@mcdonaldhopkins.com
Angela M Allen aallen@jenner.com
R Scott Alsterda rsalsterda@nixonpeabody.com
Brock Alvarado brock@gowithalvarez.com
Mark A. Amendola mamendola@martynlawfirm.com
Thomas J. Angell tangell@jbosh.com
Amy A Aronson amyaronson@comcast.net, amyaronson@comcast.net
Ronald Barliant ronald.barliant@goldbergkohn.com, kristina.bunker@goldbergkohn.com
Karl R Barnickol kbarnickol@nge.com, ewilson@nge.com; ecfdocket@nge.com
Matthew P. Barrette mattbarrette@shlawfirm.com
Edric S Bautista ebautista@sanchezdh.com
Mark T Benedict mark.benedict@huschblackwell.com, susan.williams@huschblackwell.com
Robert R Benjamin rrbenjamin@gct.law, mperez@gct.law; myproductionss@gmail.com;
tstephenson@gct.law; aleon@gct.law; r61390@notify.bestcase.com
John A Benson jbenson@huckbouma.com
Brendan G Best bgbest@varnumlaw.com, wrkyles@varnumlaw.com
Glenn Betancourt courtburg1@comcast.net, r61869@notify.bestcase.com
Amber L Bishop amichlig@salawus.com
Richard A Bixter richard.bixter@hklaw.com
Scott Blakeley seb@blakeleyllp.com
Ira Bodenstein iratrustee@shawfishman.com, IL29@ecfcbis.com; plove@foxrothschild.com;
chdocket@foxrothschild.com
Mark V Bossi mbossi@thompsoncoburn.com
Michael A Brandess mbrandess@sfgh.com, bkdocket@sfgh.com
Daniel Breen danbreen@breenlawchicago.com
Alexander F Brougham abrougham@ag-ltd.com, dbaird@ag-ltd.com
David R Brown dbrown@springerbrown.com, iprice@springerbrown.com
Abraham Brustein abrustein@dimonteandlizak.com, jjarke@dimontelaw.com


                                                9
CHICAGO/#3317832
Case 17-13886      Doc 2944   Filed 06/11/19 Entered 06/11/19 15:42:21     Desc Main
                              Document     Page 10 of 14

Kurt M. Carlson kcarlson@carlsondash.com, knoonan@carlsondash.com;
bmurzanski@carlsondash.com
Theresa B Carney tcarney@rfclaw.com, khutson@rfclaw.com
Patrick W Carothers pcarothers@leechtishman.com, ghauswirth@leechtishman.com;
bankruptcy@leechtishman.com; dtomko@leechtishman.com
W. Kent Carter kentcarter@grsm.com, estoneking@grsm.com
Timothy R Casey timothy.casey@dbr.com
Kara E Casteel kcasteel@askllp.com, lmiskowiec@askllp.com
Steven B Chaiken schaiken@ag-ltd.com, aweir@ag-ltd.com
Aaron B Chapin aaron.chapin@huschblackwell.com, litigation.docket@huschblackwell.com;
HBCourtFilings-CHI@huschblackwell.com
Barry A Chatz barry.chatz@saul.com, jurate.medziak@saul.com
Scott R Clar sclar@cranesimon.com, mjoberhausen@cranesimon.com;
asimon@cranesimon.com
Peter A Clark pclark@btlaw.com
Matthew A Clemente mclemente@sidley.com, efilingnotice@sidley.com;
mgustafson@sidley.com; mgburke@sidley.com
Michael R Collins michael.collins@collinsandcollins.com,
eric.anderson@collinsandcollins.com
William J Connelly wconnelly@hinshawlaw.com, ihernandez@hinshawlaw.com
Benjamin Court benjamin.court@stinson.com
Heather M Crockett heather.crockett@atg.in.gov, carrie.gale@atg.in.gov
Amy E Daleo adaleo@cohonraizes.com
Darrell Daley darrell@daleylawyers.com, samantha@daleylawyers.com
Charles Dargo dargo@bettercallmylawyer.com
Aaron Davis aaron.davis@bclplaw.com, CHDocketing@bclplaw.com;
kathryn.farris@bclplaw.com
Daniel P. Dawson ddawson@nisen.com, adrag@nisen.com
Steven M De Falco sdefalco@meuerslawfirm.com, lrogers@meuerslawfirm.com,
snurenberg@meuerslawfirm.com
Shelly A. DeRousse sderousse@freeborn.com, bkdocketing@freeborn.com;
jhazdra@ecf.inforuptcy.com
John S. Delnero jdelnero@pedersenhoupt.com, kcody@pedersenhoupt.com
Tejal S. Desai tdesai@llflegal.com
Bruce C. Dopke bdopke@stahlcowen.com, bruce@dopkelaw.com
Brian M. Dougherty bmd@gsrnh.com, kam@gsrnh.com
David R Doyle ddoyle@foxrothschild.com, kjanecki@foxrothschild.com
Kevin C. Driscoll kevin.driscoll@btlaw.com, jriazi@btlaw.com; ddotts@btlaw.com
Nicholas R Dwayne ndwayne@ag-ltd.com, tslack@ag-ltd.com
Michael M. Eidelman meidelman@vedderprice.com, ecfdocket@vedderprice.com; michael-
eidelman-9405@ecf.pacerpro.com; 7610@ecf.pacerpro.com
Mary J Fassett mjf@mccarronlaw.com
Ian Fisher ifisher@hahnlaw.com, cmbeitel@hahnlaw.com; ridebitetto@hahnlaw.com
Robert M Fishman rfishman@foxrothschild.com, kjanecki@foxrothschild.com
Mason N Floyd mfloyd@clarkhill.com, lstephens@clarkhill.com
Joseph D Frank jfrank@fgllp.com, jkleinman@fgllp.com; mmatlock@fgllp.com;
csucic@fgllp.com; csmith@fgllp.com
Patricia B Fugee patricia.fugee@fisherbroyles.com, ecf@cftechsolutions.com

                                          10
CHICAGO/#3317832
Case 17-13886      Doc 2944   Filed 06/11/19 Entered 06/11/19 15:42:21     Desc Main
                              Document     Page 11 of 14

Thomas B Fullerton thomas.fullerton@akerman.com
Joshua A Gadharf jgadharf@mcdonaldhopkins.com, mhdocket@mcdonaldhopkins.com
George P Galanos geogalanos@ameritech.net, lawclerk.galanoslaw@gmail.com;
geogalanos@gmail.com
Matthew Gartner matthew.gartner@huschblackwell.com, legalsupportteam-10flnorth-
slc@huschblackwell.com
Sara J Geenen sjg@previant.com, cmw@previant.com
Geoffrey S. Goodman ggoodman@foley.com, egreen@foley.com; dnichols@foley.com
Karen R Goodman kgoodman@taftlaw.com, nbeagan@taftlaw.com
Danielle J. Gould dszukala@burkelaw.com
Gordon E. Gouveia ggouveia@foxrothschild.com, orafalovsky@foxrothschild.com
Thomas G Grace thomas@dispartilaw.com
Trinitee G. Green trinitee.green@bclplaw.com, CHDocketing@bclplaw.com
Joshua D. Greene jgreene@springerbrown.com, iprice@springerbrown.com
E. Philip Groben pgroben@gcklegal.com, bcervantes@gcklegal.com,
rrodriguez@gcklegal.com
Joel D Groenewold jdgroenewold@kopkalaw.com
Michael J Gunderson bankruptcy@chicago.com, lopez@gundersonfirm.com
Alison M Gutierrez alison.gutierrez@kutakrock.com
John W Guzzardo jguzzardo@hmblaw.com, ecfnotices@hmblaw.com
Mariam L Hafezi mhafezi@kaiserlawoffice.com
Nathan A. Hall nate@chs.law; valerie@chs.law
Benjamin E Haskin bhaskin@agdglaw.com, jgrote@agdglaw.com
Scott J Helfand Scott.Helfand@huschblackwell.com, LegalSupportTeam-Lit-TM-
CHI@huschblackwell.com
Roger J. Higgins rhiggins@rogerhigginslaw.com
Caleb T Holzaepfel caleb.holzaepfel@huschblackwell.com, LegalSupportTeam-Lookout-
CHT@huschblackwell.com; caleb-holzaepfel-9767@ecf.pacerpro.com
Mark J Horwitz mark@thehorwitzlawgroup.com
Allison Hudson ahudson@vedderprice.com, ecfdocket@vedderprice.com
Timothy M Hughes thughes@lavellelaw.com, r41234@notify.bestcase.com
Chad J Husnick chusnick@kirkland.com, will.guerrieri@kirkland.com
Paula K. Jacobi pjacobi@btlaw.com, jsantana@btlaw.com
Todd C Jacobs tjacobs@bradleyriley.com, cclark@bradleyriley.com;
docket@bradleyriley.com
Elizabeth L Janczak ejanczak@freeborn.com, bkdocketing@freeborn.com
Michael J Jasaitis mjasaitis@austgenlaw.com
Roland G Jones pacer.rolandjones@gmail.com
Brett A Kaufman brett@kaufmanlegal.net
Martin S Kedziora kedzioram@gtlaw.com, hernandezden@gtlaw.com;
CHILitDock@GTLAW.com; doranb@gtlaw.com
Benjamin Kelly benkellysr@comcast.net
Randall Klein randall.klein@goldbergkohn.com, amy.halpin@goldbergkohn.com
Candice L Kline kline@carpenterlipps.com, figueroa@carpenterlipps.com
William B Kohn kohn@wbkohnlaw.com
Lawrence J Kotler ljkotler@duanemorris.com
Kay Kress kressk@pepperlaw.com
David O. Kreuter dkreuter@kgatty.com

                                         11
CHICAGO/#3317832
Case 17-13886      Doc 2944   Filed 06/11/19 Entered 06/11/19 15:42:21   Desc Main
                              Document     Page 12 of 14

Gina B Krol gkrol@cohenandkrol.com, gkrol@cohenandkrol.com;
acartwright@cohenandkrol.com; jneiman@cohenandkrol.com
Robert J. Labate robert.labate@hklaw.com
Joseph H Langerak jhlangerak@jacksonkelly.com, arsatterfield@jacksonkelly.com;
abigail.harrington@jacksonkelly.com
Richard S Lauter Richard.Lauter@lewisbrisbois.com, lbbscaesars@gmail.com
Ronald F Layer legal@layerlaw.com
Patrick S Layng USTPRegion11.ES.ECF@usdoj.gov
Vincent E. Lazar vlazar@jenner.com, docketing@jenner.com; thooker@jenner.com
Caren A Lederer calederer@gct.law, mperez@gct.law, stasciotti@gct.law,
tstephenson@gct.law, aleon@gct.law
Alfred S Lee alee@lawpmh.com
David P Leibowitz dleibowitz@lakelaw.com, jstorer@lakelaw.com;
storerjr58596@notify.bestcase.com; ecf@lodpl.com
Pamela J Leichtling pleichtling@clarkhill.com, jwoyan@clarkhill.com
Mark E Leipold mleipold@gouldratner.com, gferguson@gouldratner.com;
lgray@gouldratner.com; mhannon@gouldratner.com; gould-ecfs_notice@juralaw.net
James Lessmeister jlessmeister@lessmeisterlaw.com
Kyle A Lindsey klindsey@jnlegal.net, cjohnson@jnlegal.net
John A Lipinsky lipinsky@ccmlawyer.com, Haskell@ccmlawyer.com;
haugh@ccmlawyer.com
Douglas J. Lipke dlipke@vedderprice.com, ecfdocket@vedderprice.com;
7610@ecf.pacerpro.com; doug-lipke-7162@ecf.pacerpro.com
Jennifer G Lurken jlurken@gislason.com
Robert B. Marcus rmarcus@attorneymm.com, mail@attorneymm.com
Teresa A Massa tam@terrellandthrall.com
G. Alexander McTavish amctavish@fmcolaw.com
Adam Meadow ameadow@malmanlaw.com
Mark Melickian mmelickian@sfgh.com, joconnor@sfgh.com; mbrandess@sfgh.com;
bkdocket@sfgh.com
George R Mesires george.mesires@faegrebd.com, darlene.walker@FaegreBD.com,
faegrebddocket@faegrebd.com, nora.schweighart@FaegreBD.com
Todd C Meyers tmeyers@kilpatricktownsend.com, gfinizio@kilpatricktownsend.com
Nicholas M Miller nmiller@ngelaw.com, ecfdocket@ngelaw.com; cdennis@ngelaw.com;
mmirkovic@ngelaw.com
Bryan E. Minier bminier@lathropgage.com, mvargas@lathropgage.com;
krodriguez@lathropgage.com
James P Moloy jmoloy@boselaw.com, mwakefield@boselaw.com
Michael C. Moody mmoody@orourkeandmoody.com, firm@orourkeandmoody.com,
morourke@orourkeandmoody.com
James E. Morgan jem@h2law.com, smckinney@howardandhoward.com
Justin Morgan justin.morgan@bclplaw.com
Peter Morrison peter.morrison@squirepb.com, cle_dckt@squirepb.com
Kevin H Morse kevin.morse@saul.com
James Naisbitt jnaisbitt@aol.com
Robert K. Naumann robert.naumann@naumannlaw.com, rebecca.robbins@naumannlaw.com,
michelle.weslander@naumannlaw.com
Paula E Neff neff@emerson-neff.com

                                         12
CHICAGO/#3317832
Case 17-13886      Doc 2944   Filed 06/11/19 Entered 06/11/19 15:42:21   Desc Main
                              Document     Page 13 of 14

Lauren Newman lnewman@thompsoncoburn.com, chicagodocketing@thompsoncoburn.com;
aversis@thompsoncoburn.com; bray@thompsoncoburn.com; cvasquez@thompsoncoburn.com
Ha M Nguyen ha.nguyen@usdoj.gov, USTPregion11.es.ecf@usdoj.gov
John L Nisivaco john@chicagoinjurylaw.com
R Timothy Novel tnovel@agdglaw.com
Peter Nozicka peter@trapplaw.com
Sven T Nylen snylen@beneschlaw.com; ebroderick@beneschlaw.com
John R O’Connor joconnor@sfgh.com, bkdocket@sfgh.com
Michael V Ohlman mvohlman@ohlmanlaw.com, admin@ohlmanlaw.com
Leo Oppenheimer loppenheimer@rctlegal.com
Frederick Perillo fp@previant.com, jb@previant.com
Nancy A Peterman petermann@gtlaw.com, chilitdock@gtlaw.com; greenbergc@gtlaw.com
Ann E Pille ann.pille@dlapiper.com, apille@reedsmith.com; bankruptcy-
2628@ecf.pacerpro.com
Jerome W Pinderski jerome@pinderski.com
Susan Poll Klaessy spollklaessy@foley.com, dnichols@foley.com
Richard B. Polony rpolony@hinshawlaw.com, sedelmai@hinshawlaw.com,
courtfiling@hinshawlaw.com, cortiz@hinshawlaw.com
Leanne Prendergast leanne.prendergast@fisherbroyles.com
Scott A Pyle spyle@rubinoruman.com, amanuel@rubinoruman.com; ttoso@rubinoruman.com
Robert Radasevich rradasevich@ngelaw.com, ewilson@nge.com; ecfdocket@ngelaw.com
Richard W. Rappold rwr@rappoldlaw.com
Phillip S. Reed preed@pfs-law.com, nvizzini@pfs-law.com
David Richardson drichardson@neryrichardson.com
Sheldon E Richie srichie@rg-austin.com
Leigh D Roadman lroadman@clarkhill.com, lstephens@clarkhill.com
Adam B. Rome arome@grglegal.com, abernath@grglegal.com
Mark D. Roth markdroth@gmail.com
Corey Rubenstein crubenstein@loeb.com, kencinas@loeb.com, chdocket@loeb.com,
_CHLitParalegals@loeb.com
Todd J Ruchman amps@manleydeas.com
William J Ryan wryan@scandagliaryan.com, dwaters@scandagliaryan.com;
dmaziarka@scandagliaryan.com
Tanya M Salman tmsalman@michaelbest.com, jlbrown@michaelbest.com;
courtmail@michaelbest.com
Derek D Samz dsamz@dimontelaw.com, mrussell@dimontelaw.com
Ronald L Sandack ronald@gaido-fintzen.com, esaldivar@gaido-fintzen.com
Walter Sandoval wfs@hilbrich.com
Dennis M Sbertoli dsbert4978@aol.com
Paul H Scheuerlein pscheuerlein@gaido-fintzen.com, lynette@g-f.co; ecf@g-f.co
Scott N. Schreiber sschreiber@clarkhill.com, blambert@clarkhill.com
Jeffrey M Schwartz jschwartz@muchshelist.com, nsulak@muchshelist.com
Jennifer K Schwendener jennifer@jkslawoffices.com
Mary A Shipley ashipley@mcguirewoods.com
Stephen Smalling sjs@capronlaw.com
Kevin C Smith ksmith@smithsersic.com, dgreen@smithsersic.com
Nicole K Spicer nks@johnsoni.com
Charles S. Stahl, Jr. cstahl@smbtrials.com

                                         13
CHICAGO/#3317832
Case 17-13886      Doc 2944   Filed 06/11/19 Entered 06/11/19 15:42:21      Desc Main
                              Document     Page 14 of 14

Peter S Stamatis peter@stamatislegal.com
Michael T. Stanley michael@michaelstanley.co, michaelzofo@gmail.com
Joseph L. Steinfeld jsteinfeld@askllp.com, lmiskowiec@askllp.com; kcasteel@askllp.com;
gunderdahl@askllp.com; rreding@askllp.com; brubis@askllp.com; bmcgrath@askllp.com;
mudem@askllp.com
Gregory K Stern greg@gregstern.com; steve_horvath@ilnb.uscourt.gov
Jeffrey Strange jstrangelaw@aol.com, bowl1901@aol.com
Stephen B Sutton ssutton@lathropgage.com
Paul Swanson pswanson@steinhilberswanson.com, hsaladin@steinhilberswanson.com;
9572849420@filings.docketbird.com
Joseph R Swee jswee@scandagliaryan.com, dwaters@scandagliaryan.com;
cfron@scandagliaryan.com
Gregg Szilagyi gs@tailserv.com
Robert D Tepper rtepper@satclaw.com, agamble@satclaw.com, heilmanl@ballardspahr.com,
RoglenL@ballardspahr.com
William W Thorsness wthorsness@vedderprice.com, ecfdocket@vedderprice.com;
ewatt@vedderprice.com; 7610@ecf.pacerpro.com; william-thorsness-6297@ecf.pacerpro.com
Jason M Torf jason.torf@icemiller.com
Jessica Tovrov jessica@tovrovlaw.com
Daniel E Tranen Daniel.tranen@wilsonelser.com, mark.ledwin@wilsonelser.com
Mark R Valley mvalley@lawmrv.com, mcaiazzo@lawmrv.com
John D. VanDeventer jvandeventer@jenner.com
Eric P VanderPloeg evanderploeg@burkelaw.com
Elizabeth B Vandesteeg evandesteeg@sfgh.com, bkdocket@sfgh.com
Rion Vaughan rvaughan@mcdonaldhopkins.com, mbrady@mcdonaldhopkins.com;
lburrell@mcdonaldhopkins.com
Richard W Ward rwward@airmail.net
Michael D Warner mwarner@coleschotz.com, klabrada@coleschotz.com
Brian P Welch bwelch@burkelaw.com, gbalderas@burkelaw.com
David K Welch dwelch@burkelaw.com, gbalderas@burkelaw.com; bwelch@burkelaw.com;
welchdr67393@notify.bestcase.com
Erin A West ewest@gklaw.com, kboucher@gklaw.com; sshank@gklaw.com
Amanda J Wiese bankruptcy@hsbattys.com, bk4hsbm@gmail.com
William A. Williams bill.williams@saul.com
Mark E Wilson mark.wilson@fisherbroyles.com
Richard R Winter richard.winter@hklaw.com
Charles R Woolley rwoolley@askounisdarcy.com, okappers@askounisdarcy.com
Amanda S Yarusso amanda.yarusso@gmail.com
Lois J Yu lyu@centralstates.org
Daniel A Zazove dzazove@perkinscoie.com, docketchi@perkinscoie.com; daniel-zazove-
4464@ecf.pacerpro.com; jessica-matamoros-0866@ecf.pacerpro.com
Brian R Zeeck bzeeck@hinshawlaw.com, cynthiablack@hinshawlaw.com
Jane F Zimmerman jzimmerman@murphydesmond.com




                                          14
CHICAGO/#3317832
